Citation Nr: 1500042	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  96-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for gastritis with duodenitis.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1970 to November 1984, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A January 2012 travel Board hearing was held before the undersigned.  A transcript is in the record. 

In April 2012, the issues on appeal were remanded by the Board for additional development.  They were returned in April 2013, at which time the Board found that new and material evidence had been submitted to reopen a claim for service connection for a herniated cervical spine.  The Board then denied service connection for a herniated cervical spine on a de novo basis, and also denied entitlement to service connection for gastritis with duodenitis, service connection for pancreatitis, and service connection for gout.  The Board also determined that new and material evidence had not been submitted to reopen a claim for service connection for chronic fatigue syndrome.  

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 decision, the Court set aside the Board's denial of service connection for a cervical spine disability, gastritis with duodenitis, and gout, and remanded those issues for further proceedings.  

The August 2014 Court decision notes that the Veteran did not make any arguments regarding the claims for service connection for pancreatitis or chronic fatigue syndrome, and dismissed the appeal of those issues.  The April 2013 Board decision is therefore final in regards to those issues, and they need not be addressed.  

The Veteran submitted claims for increased ratings for his service connected mood disorder, hepatitis, and hernia in August 2014.  These matters have not been addressed by the RO, and are referred for appropriate action.  The Veteran also submitted a claim for service connection for cervical strain at that time.  A claim for service connection for a cervical spine disability is already before the Board, and no additional action is required for this request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2014 Court decision found that an April 2011 VA examination and opinion regarding the etiology of the Veteran's cervical spine disability were not adequate.  It determined that the examiner relied on an inaccurate factual premise in finding that the Veteran's cervical spine disability was not related to active service.  Specifically, it noted that the examiner failed to comment on a documented 2002 one month period of temporary limited duty status because of a herniated cervical disc.  Furthermore, the Court decided that the examiner failed to specify what information in the claims folder or aspect of the evidence led to the conclusion that the current spine disability was not linked to service.  The Court found that the Board should obtain a clarification or new opinion altogether.  

In regards to the Veteran's claim for service connection for gout, the Court noted that the Veteran had never been provided a VA examination for this disability.  In view of the Veteran's testimony that he had gout in service and the evidence of a current disability, it appeared to the Court that the requirements of McLendon v. Nicholson, 20 Vet. App. 79 (2006) may have been met.  The Board was to consider whether or not the Veteran should be afforded a VA examination.  The Board agrees that the requirements have been met, and that the Veteran should be afforded a VA examination of his gout in order to determine its nature and etiology.  

The Court also noted the Veteran's service in the Persian Gulf, and that the Board failed to explain whether or not the Veteran was entitled to service connection for gout or gastritis with duodenitis as a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 (2014).  The Board observes that the VA examinations did not address these matters, and the Veteran should be provided additional examinations in order to obtain an opinion that addresses undiagnosed or medically unexplained chronic multisymptom illnesses. 

Finally, the record shows that entitlement to service connection for sleep apnea was denied in a July 2013 rating decision.  The Veteran submitted a timely notice of disagreement with this decision in February 2014.  38 C.F.R. § 20.302(a) (2014).  It does not appear that he has been provided with a Statement of the Case for this issue.  In addition, he has not been notified of the necessity of submitting a substantive appeal.  Therefore, these issues must be remanded to the RO for the issuance of a Statement of the Case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination of his cervical spine.  All indicated tests and studies should be conducted.  The examiner must review the Veteran's electronic record, and the examination report must note that it has been reviewed.  After the completion of the examination, record review, and interview with the Veteran, the examiner should attempt to provide the following opinions.

Is it as likely as not that the Veteran's cervical spine disability was incurred in or aggravated (increased in severity beyond natural progression) due to one or more of his periods of active service (October 1970 to November 1984, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002)?  In reaching this decision, the examiner should note and discuss all injuries in service, to include the June 1982 motor vehicle accident and the one-month temporary limited duty status for a herniated disc in 2002.  

The examiner must provide the reasons and bases for the opinion, and must cite to the specific evidence used to support their conclusions.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

2.  The Veteran should be scheduled for a VA examination of his gout.  All indicated tests and studies should be conducted.  The examiner must review the Veteran's electronic record, and the examination report must note that it has been reviewed.  After the completion of the examination, record review, and interview with the Veteran, the examiner should attempt to provide the following opinions.

a) Is it as likely as not that the Veteran's gout was incurred in or aggravated (increased in severity beyond natural progression) due to one or more of his periods of active service (October 1970 to November 1984, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002)?  In reaching this decision, the examiner should note and discuss the Veteran's January 2012 testimony that he had gout during active service, as well as any relevant service treatment records.  

b) Is it as likely as not that the Veteran's gout is a disability that results from an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder?  

The examiner must provide the reasons and bases for the opinion, and must cite to the specific evidence used to support their conclusions.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

3.  The Veteran should be scheduled for a VA examination of his gastritis with duodenitis.  All indicated tests and studies should be conducted.  The examiner must review the Veteran's electronic record, and the examination report must note that it has been reviewed.  After the completion of the examination, record review, and interview with the Veteran, the examiner should attempt to provide the following opinions.

a) Is it as likely as not that the Veteran's gastritis with duodenitis was incurred in or aggravated (increased in severity beyond natural progression) due to one or more of his periods of active service (October 1970 to November 1984, August 1991 to March 1992, January 1997 to October 1997, and November 2001 to November 2002)?  

b) Are all the Veteran's gastrointestinal complaints encompassed by his gastritis with duodenitis or other diagnosed gastrointestinal disabilities?  Is it as likely as not that the Veteran's gastritis with duodenitis in part or in whole is a disability that results from an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder?  

The examiner must provide the reasons and bases for the opinion, and must cite to the specific evidence used to support their conclusions.  If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

4.  Provide the Veteran with a Statement of the Case for the issue of entitlement to service connection for sleep apnea.  He should also be notified of the necessity of submitting a timely substantive appeal in order to perfect his appeal to the Board.  This issue should be returned to the Board if, and only if, he submits a timely substantive appeal.  

5.  For the issues other than sleep apnea, after the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




